Citation Nr: 1642817	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a prostate disability, to include claimed prostate cancer.  



REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1970.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for prostate cancer.  As will be discussed more fully below, the claim on appeal is interpreted as encompassing prostate disability diagnoses other than prostate cancer, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, given what the medical evidence in the claims file shows, the Board is considering "alternative current conditions within the scope of the filed [prostate cancer] claim."  Clemons, 23 Vet. App. at 5.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2011, the Veteran filed a claim specifically for service connection for prostate cancer.  He appears to relate it to the prostate problems that began during active duty in 1969.  His service treatment records (STRs) show that he was treated with antibiotics for (recurrent) prostatitis on many occasions, in July and August 1969, in February 1970, in April 1970, and in June 1970.  On service separation physical examination in August 1970, his history of prostatitis was noted; genitourinary examination was normal.  More recently, VA records show that a prostate biopsy in November 2010 revealed adenocarcinoma.  The Veteran received radiation therapy that was completed in May 2011.  An October 2011 VA examination report notes that the cancer was in remission.  Both the VA examining physician in October 2011 and another VA physician, who provided an addendum medical opinion in August 2015, concluded that the Veteran's prostate cancer was less likely than not incurred in or caused by the prostatitis.  The August 2015 examiner provided brief rationale, explaining that prostatitis had not been demonstrated to be a cause of, or risk factor for, prostate cancer.  
The Board has concerns over the adequacy of the VA examination and opinions, and finds that further development is necessary for proper adjudication of the claim.  Furthermore, as the evidence suggests that treatment for recurrent prostatitis in service may have continued after service and that a chronic prostate disability may have preceded and perhaps even led to the onset, or affected the development, of prostate cancer, the Board finds that the issue on appeal needs to be recharacterized to broaden the scope of the prostate disability being considered  

The October 2011 VA examiner, when asked to provide "diagnoses that pertain to prostate cancer," indicated that the Veteran had adenocarcinoma of the prostate (diagnosed in December 2011 [sic]) and prostatitis (diagnosed 1969).  Thus, it appears that he was associating prostatitis with the cancer.  When asked about the etiology of the Veteran's voiding dysfunction, the examiner indicated that it was likely secondary to prostatic hypertrophy prior to the diagnosis of cancer.  When asked if the Veteran had a history of recurrent symptomatic urinary tract or kidney infections, the examiner replied in the affirmative and referred to prostate problems treated with antibiotics in the 1980s (specific dates could not be recalled).  Regarding the negative nexus opinion offered, the examiner acknowledged that the Veteran had prostatitis [in service] and likely had recurring prostate symptoms after discharge, but opined (without explanation) that the diagnosed prostate cancer was not likely caused by prostatitis.  Thus, the examiner's report appears to reflect conflicting findings (i.e., both that the prostatitis was associated with the cancer and that it did not cause cancer).  An addendum medical opinion was sought to illuminate the reasons for the conclusion that prostatitis was not a likely cause of the cancer, but the second provider did not include rationale for the premise that prostatitis was not a cause of, or factor for, prostate cancer.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In addition, as was earlier noted, the examination findings suggest that the Veteran's documented prostate disability during service (prostatitis) continued thereafter, possibly culminating in prostate cancer or continuing as a current disability.  However, the October 2011 VA examination was conducted specifically to assess the claimed prostate cancer, and did not clarify whether or not the Veteran currently has a prostate disability other than cancer.  A new examination to address the existence, nature, and etiology of any prostate disability other than cancer is necessary.  Prior to the examination, the RO should develop the record (e.g., send a VCAA letter) as to a claim of service connection for a prostate disability other than prostate cancer.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran a VCAA letter addressing the matter of service connection for a prostate disability other than prostate cancer (including prostatitis), and thereafter develop the claim in accordance with any information provided by the Veteran.  

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate physician to determine the nature and etiology of all his prostate disabilities, to include prostate cancer and any prostatitis.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner should identify all prostate disabilities (currently existing or shown at any time since the Veteran filed his service connection claim in April 2011).  Regarding each diagnosed prostate disability entity, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 % or greater probability) that such disability either had its onset during active service or is related to a disease or injury in service including the chronic prostatitis documented in 1969 and 1970.  
The examiner should explain, in clear terms, the rationale for any opinion given, citing to supporting factual data and medical literature as deemed appropriate.  The opinions should be based on examination findings (including the October 2011 and August 2015 VA opinions), historical records, and medical principles.  If the opinion sought cannot be provided without resort to mere speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether such opinion is beyond what may reasonably be determined (based on the evidence of record and current medical knowledge).  

3.  If the VA examiner diagnoses a prostate disability other than prostate cancer, the AOJ should adjudicate a claim of service connection for such prostate disability.  (In consideration of the Clemons v. Shinseki, 23 Vet. App. 1 (2009) holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his illness; the Veteran filed a claim of service connection for a prostate condition, whatever it may be.) 

4.  Thereafter, the AOJ should review the record, and readjudicate the claim of service connection for a prostate disability to include prostate cancer, taking into consideration all evidence added to the record since the last supplement statement of the case (SSOC).  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

